Title: To James Madison from Robert Pollard, 18 September 1823
From: Pollard, Robert
To: Madison, James


        
          
            Sir
            Richmond Sept. 18th. 1823
          
          I hand you above an account of charges paid on a cheese forwarded by James Maury esqr. for you. Be pleased to say by what conveyance I shall send it. I am very respectfully Yr. obt Sert
          
            Robert Pollard
          
        
        
          Charges on a cheese received by Robert Pollard & son from James Maury Esq. Liverpool for James Madison Esq. Orange County, Va.
          
            
              Freight from Liverpool &/. dunnage 2/6d. Stg
              $.56
            
            
              River freight 12½¢ Drayage 6¼¢ Storage 6¼¢
              .25
            
            
              United States Duty 4.95—Entry at Custom house 60¢
              5.55
            
            
              
              $6.36
            
          
        
      